PER CURIAM.
This is an appeal by the state of Florida from an order dismissing the second count of an information which charged the defendant with being a convicted felon unlawfully carrying a concealed weapon.
The trial court ruled that if the Department of Offender Rehabilitation had complied with the provisions of Section 944.293 Florida Statutes (1974) it is quite possible that the defendant would have had her civil rights restored which would have given her an absolute defense to the charge. The trial court further ruled that the department’s failure to assist the defendant in applying for restoration of her civil rights prior to the time of her release from supervision, as provided for by Section 944.293, estops the state from prosecuting the defendant on count two of the information, i. e., that she was a convicted felon carrying a concealed weapon.
We hold that the trial court erred in granting the motion to dismiss count two for the reasons stated in State v. Hadden, 370 So.2d 849 (Fla.3d DCA 1979).
Reversed and remanded for further proceedings.